Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.244 Filed 11/19/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MICHAEL SALAMI, #879045,

             Plaintiff,                             Hon. Paul L. Maloney

v.                                                  Case No. 1:20-cv-541

KYLE SPERLING, et al.,

            Defendants.
____________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Defendant’s Motion for Summary Judgment.

(ECF No. 19).   Pursuant to 28 U.S.C. ' 636(b)(1)(B), the undersigned recommends that

Defendant’s motion be granted in part and denied without prejudice in part.

                                   BACKGROUND

      The following allegations are contained in Plaintiff’s complaint.    (ECF No. 1).

Plaintiff, a transgender female, was assaulted by her cellmate on March 3, 2020.

Shortly thereafter, Plaintiff was examined by a Registered Nurse who refused Plaintiff’s

requests for medical treatment.   On an “unknown date,” Plaintiff requested medical

treatment from Physician’s Assistant Kyle Sperling who likewise refused Plaintiff’s

request. On an unspecified subsequent date, Plaintiff requested medical treatment

from P.A. Sperling who again refused Plaintiff’s request.




                                           -1-
Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.245 Filed 11/19/20 Page 2 of 9




      Plaintiff initiated this action against (1) the unnamed nurse who refused her

request for medical care on March 3, 2020; (2) P.A. Sperling; and (3) Corizon Healthcare,

Inc. Plaintiff alleges that Defendants violated her Eighth Amendment right to be free

from cruel and unusual punishment.     Plaintiff’s claims against Corizon were dismissed

on screening.   Plaintiff has yet to identify the unknown nurse.    Defendant Sperling

now moves to dismiss Plaintiff’s claims on the ground that she has failed to properly

exhaust her administrative remedies.    Plaintiff has responded to the present motion.

                       SUMMARY JUDGMENT STANDARD

      Summary judgment Ashall@ be granted Aif the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.@   Fed. R. Civ. P. 56(a).      A party moving for summary judgment can

satisfy its burden by demonstrating Athat the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.@ Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005).   Once the moving party

demonstrates that Athere is an absence of evidence to support the nonmoving party=s

case,@ the non-moving party Amust identify specific facts that can be established by

admissible evidence, which demonstrate a genuine issue for trial.@ Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

      While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion Amust do more than

simply show that there is some metaphysical doubt as to the material facts.@ Amini,

                                              -2-
Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.246 Filed 11/19/20 Page 3 of 9




440 F.3d at 357. The existence of a mere Ascintilla of evidence@ in support of the non-

moving party=s position is insufficient. Daniels v. Woodide, 396 F.3d 730, 734-35 (6th

Cir. 2005). The non-moving party Amay not rest upon [his] mere allegations,@ but must

instead present Asignificant probative evidence@ establishing that Athere is a genuine

issue for trial.@ Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

        Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by Asimply arguing that it relies solely or in part upon credibility

determinations.@ Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004).   Rather, the non-moving party Amust be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and . . . may not merely recite the incantation, >Credibility,= and have

a trial on the hope that a jury may disbelieve factually uncontested proof.@ Id. at 353-

54.    In sum, summary judgment is appropriate Aagainst a party who fails to make a

showing sufficient to establish the existence of an element essential to that party=s case,

and on which that party will bear the burden of proof at trial.@ Daniels, 396 F.3d at

735.

                                       ANALYSIS

        Pursuant to 42 U.S.C. ' 1997e(a), a prisoner asserting an action with respect to

prison conditions under 42 U.S.C. ' 1983 must first exhaust all available administrative

remedies.     See Porter v. Nussle, 534 U.S. 516, 524 (2002).    Prisoners are no longer

required to demonstrate exhaustion in their complaints. See Jones v. Bock, 549 U.S.


                                            -3-
Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.247 Filed 11/19/20 Page 4 of 9




199, 216 (2007).   Instead, failure to exhaust administrative remedies is Aan affirmative

defense under the PLRA,@ which the defendant bears the burden of establishing. Ibid.

      With respect to what constitutes proper exhaustion, the Supreme Court has stated

that Athe PLRA exhaustion requirement requires proper exhaustion@ defined as

Acompliance with an agency=s deadlines and other critical procedural rules.@ Woodford

v. Ngo, 548 U.S. 81, 90-93 (2006). In Bock, the Court reiterated:

             Compliance with prison grievance procedures, therefore, is all
             that is required by the PLRA to >properly exhaust.= The level
             of detail necessary in a grievance to comply with the grievance
             procedures will vary from system to system and claim to claim,
             but it is the prison=s requirements, and not the PLRA, that
             define the boundaries of proper exhaustion.

Bock, 549 U.S. at 218.

      MDOC Policy Directive 03.02.130 articulates the applicable grievance procedures

for prisoners in MDOC custody.       Prior to submitting a grievance, a prisoner must

attempt to resolve the issue with staff, unless prevented by circumstances beyond his

control, or the issue falls within the jurisdiction of Internal Affairs.   MDOC Policy

Directive 03.02.130 & Q (Mar. 18, 2019).     The prisoner must attempt to resolve the

matter within two days of becoming aware that there exists a grievable issue.    (Id.).

      If this attempt is unsuccessful (or such is inapplicable), the prisoner may submit

a Step I grievance, but such must be submitted within five business days after

attempting to resolve the matter with staff.     MDOC Policy Directive 03.02.130 & W

(Mar. 18, 2019).    The issues asserted in a grievance “should be stated briefly but



                                           -4-
Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.248 Filed 11/19/20 Page 5 of 9




concisely” and the “[d]ates, times, places, and names of all those involved in the issue

being grieved are to be included.”    MDOC Policy Directive 03.02.130 & S (Mar. 18, 2019).

       If the prisoner is dissatisfied with the Step I response, or does not receive a timely

response, he may appeal to Step II within ten business days of the response, or if no

response was received, within ten business days after the response was due.          MDOC

Policy Directive 03.02.130 & DD (Mar. 18, 2019). If the prisoner is dissatisfied with the

Step II response, or does not receive a timely Step II response, he may appeal the matter

to Step III.   MDOC Policy Directive 03.02.130 & HH (Mar. 18, 2019).

       In support of his motion, Defendant has submitted evidence that Plaintiff, prior

to filing the present action, pursued through all three steps of the grievance process six

grievances regarding her medical care.       (ECF No. 19 at PageID.138).       Of these six

grievances, five concern matters occurring before the events giving rise to the present

action.   (ECF No. 19 at PageID.160-79).      Thus, none of these five grievances serve to

exhaust Plaintiff’s claims against Defendant Sperling.     The analysis regarding the sixth

of these grievances is a bit more complicated, however.

       On March 4, 2020, Plaintiff filed a grievance (DRF-20-03-600-28i) alleging that

Defendant Sperling denied her medical care after being assaulted the previous day.

(ECF No. 19 at PageID.158).          Plaintiff’s grievance was rejected at Step I because

Plaintiff, prior to filing the grievance, allegedly “failed to attempt to resolve issue,” as

required by MDOC policy. (Id.).       This determination was upheld at Steps II and III of

the grievance process.     (ECF No. 19 at PageID.155-57).        Plaintiff argues that her


                                             -5-
Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.249 Filed 11/19/20 Page 6 of 9




grievance was improperly rejected and, therefore, that her claims against Defendant

Sperling should be considered properly exhausted.            As discussed herein, the Court

partly agrees.

         In response to discovery requests, Defendant Sperling stated that he did not have

in his “possession, custody, or control” any emails or text messages regarding the

grievance in question. (ECF No. 27 at PageID.232-34).             Defendant further asserted

that “he was not aware of this grievance prior to receiving Plaintiff’s instant discovery

request.”     (ECF No. 27 at PageID.233-34).         Interpreting this evidence in a manner

most favorable to Plaintiff supports the conclusion that the person who rejected

Plaintiff’s Step I grievance did so based solely on the content of the grievance and without

any input or confirmation from Defendant Sperling.               A review of the grievance,

however, reveals that its rejection was improper.

         Near the top of the Step I grievance form is a section for the grievant to specifically

describe the efforts she made “to resolve this issue prior to writing this grievance.”

(ECF No. 19 at PageID.158). In response to this query, Plaintiff stated that she spoke

with Defendant Sperling on March 4, 2020, regarding her “symptoms” and “requests” for

medical care.     According to Plaintiff, Defendant Sperling responded that he was “aware

of [Plaintiff’s] issues,” but nevertheless denied Plaintiff’s request for treatment.

Plaintiff then cited to MDOC Policy Directive 03.02.130 ¶ Q, the provision, which

requires prisoners to “attempt to resolve the issue” prior to submitting a grievance.

(Id.).


                                               -6-
Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.250 Filed 11/19/20 Page 7 of 9




      The Court is reluctant to interject itself into the MDOC’s prison grievance process.

Nevertheless, courts are not obligated to simply disregard errors or mistakes in the

enforcement or application of prison grievance policies. See, e.g., Burnett v. Walsh, 2020

WL 3716555 at *3-4 (E.D. Mich., June 15, 2020) (court recommended that motion for

summary judgment on failure to exhaust grounds be denied after finding that MDOC

“improperly rejected” prisoner’s grievance)1; Ashley v. Boayue, 2020 WL 5985203 at *5-6

(E.D. Mich., Feb. 18, 2020) (court recommended that motion for summary judgment on

failure to exhaust grounds be denied in part after finding that MDOC “improperly

rejected” prisoner’s grievance)2.

      As described above, Plaintiff stated the efforts she made to resolve her issue prior

to submitting her grievance.        It is not reasonable to conclude that Plaintiff’s efforts

constitute a failure to attempt to resolve her issue prior to filing a grievance.   Moreover,

even if Plaintiff’s comments are considered ambiguous and/or unclear, the grievance

respondent could have clarified the matter by contacting Defendant Sperling.               As

already noted, however, there is no evidence that such an attempt was made.         The Court

finds, therefore, based on the present record, that the determination that Plaintiff failed

to attempt to resolve this matter prior to filing her grievance is improper. Accordingly,

the Court finds that grievance DRF-20-03-600-28i was improperly rejected.            Plaintiff


1 This recommendation was adopted as the opinion of the Court after no party objected
thereto. Burnett v. Walsh, 2020 WL 3639564 (E.D. Mich., July 6, 2020).

2
 This recommendation was adopted as the opinion of the Court after no party objected
thereto. Ashley v. Boayue, 2020 WL 4282198 (E.D. Mich., July 27, 2020).

                                               -7-
Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.251 Filed 11/19/20 Page 8 of 9




has not identified any other grievances she filed regarding the allegations in her

complaint.   Thus, except as to the matters addressed by grievance DRF-20-03-600-28i,

Defendant has demonstrated that Plaintiff failed to exhaust her administrative

remedies. This does not end the analysis, however.

      In grievance DRF-20-03-600-28i, Plaintiff alleges that Defendant Sperling denied

her medical treatment on March 3, 2020. It is not clear, however, whether Plaintiff’s

complaint even encompasses such a claim.         In her complaint, Plaintiff alleges that

Defendant Sperling denied her medical treatment on multiple occasions. But Plaintiff

fails to specify the date(s) on which such allegedly occurred.      Thus, it is not clear

whether the allegations in grievance DRF-20-03-600-28i serve to exhaust any of

Plaintiff’s claims against Defendant Sperling.

      This apparent conundrum must be resolved by looking to the party who presently

bears the burden:   the Defendant.   Considering such, as well as the analysis herein,

the undersigned recommends the following.          To the extent Plaintiff alleges that

Defendant Sperling denied her medical treatment on March 3, 2020, the undersigned

recommends that Defendant’s motion be denied.      But, to the extent Plaintiff alleges that

Defendant Sperling denied her medical treatment on any date other than March 3, 2020,

the undersigned recommends that Defendant’s motion be granted.          Stated differently,

Defendant has not established that Plaintiff’s complaint does not encompass the claim

that Defendant denied Plaintiff medical treatment on March 3, 2020.       Thus, the Court




                                          -8-
Case 1:20-cv-00541-PLM-PJG ECF No. 30, PageID.252 Filed 11/19/20 Page 9 of 9




simply cannot conclude that Plaintiff has failed to assert a claim against Defendant

Sperling that has not been properly exhausted.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Defendant’s

Motion for Summary Judgment, (ECF No. 19), be granted in part and denied without

prejudice in part as detailed herein.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.            28 U.S.C.

' 636(b)(1)(C).   Failure to file objections within the specified time waives the right to

appeal the District Court=s order.      See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                   Respectfully submitted,


Date: November 19, 2020                            /s/ Phillip J. Green
                                                   PHILLIP J. GREEN
                                                   United States Magistrate Judge




                                             -9-
